DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 01/13/2022. Claims 1, 8, and 15 are amended. Claims 6 and 13 are cancelled. Claims 1-5, 7-12, and 14-20 are presented for examination. Claims 1-5, 7-12, and 14-20 are pending.

Claim Interpretation
As per claims 1, 8 and 15, the claims are amended to contain negative limitation “without requiring other applications…”. Under the broadest reasonable interpretation, a negative limitation does not positively claim what the invention actually performs but rather what the invention does not perform. Therefore, if the cited reference is silent with regard to the claimed negative limitation then the cited reference would read on the claimed negative limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balcha et al. (US Pub. 20210149769) and in view of Mitkar et al. (US Pub. 20180285199).

As per claims 1, 8, and 15, Balcha et al. disclose a method for managing a persistent storage system, the method comprising: 
obtaining, by a backup agent (See paragraph 0033, wherein the application 202 described in connection with FIG. 2 may be an application that is executing the backup and/or restore function of various embodiments of the method and system), a backup request for a file system (See paragraphs 0035 and 0045, wherein a backup process is triggered to backup applications stored according to a Network File System); and 
in response to the backup request: 
generating a first application partition for an application associated with the file system (See Fig. 3, step 304, wherein a file is a partition which to store backup application template); 
performing a dependency analysis on the application to identify application dependency information (See Fig. 3, step 306); 
populating a first application partition with a copy of the application dependency information (See Fig. 3, step 308 and 310, wherein a file is a partition that stores configuration metadata); 
wherein the application dependency information comprises data to enable the application to be restored and operate in a production host (See paragraphs 0085-0086, wherein the configuration metadata allows users to back up applications at specific points in time and subsequently restore to a particular desired point in time) without requiring other applications, on which the application depends, to be pre-installed in the production host (As discussed above in the Claim Interpretation section, Balcha et al. does not disclose that it requires other applications to be pre-installed in the production host for restoration. Therefore Balcha et al. read on this negative limitation); and 
initiating a storage of a backup to a backup storage system (See Fig. 3, step 312).
 Balcha et al. do not particularly disclose the file also contains a copy of application data associated with the application, and wherein the backup comprises the first application partition.
Mitkar et al. disclose an application container image comprises both application data and its configuration information. See paragraph 0008.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the file of Balcha et al. to include the teaching of Mitkar et al. include the image file having both application data and its configuration in order to arrive at the current invention. The motivation of doing so is to create the container image enables the container image to be personalized or configured as desired by an entity or its employees or other users as taught by Mitkar in paragraph 0008.

As per claims 2, 9, and 16, Balcha et al. do not explicitly states the method of claim 1, further comprising: 
prior to the initiating: 
generating a second application partition for a second application associated with the file system; 
performing a second dependency analysis on the second application to identify second application dependency information; 
populating a second application partition with a copy of the second application dependency information and a copy of second application data associated with the second application, wherein the backup further comprises the second application partition.
Balcha et al. however disclose in paragraph 0024 that “backing up, restoring and/or migrating a computer system is more than backing up a collection of applications and/or data. It also requires information on the management structure, connectivity and/or associated data to be included as part of the backup process. The computer-implemented method of data protection for containerized applications of the present teaching addresses the challenges in providing effective and complete backup, migration, and/or restoration of the applications and services that run on these platforms”.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balcha et al. to include the second application in the backup in combination with the image file creation taught in Fig. 3 if Balcha et al. in order to arrive at the current invention. The motivation of doing so is to provide a complete backup of the applications and services that run on the platforms (noted applications in plural form). It is further noted that each application in a containerized application architecture is isolated. Therefore a backup will contain isolated containers of each application.

As per claims 3, 10, and 17, Balcha et al. disclose the method of claim 1, further comprising: 
obtaining, by the backup agent, a restoration request for the application; and 
in response to the restoration request: identifying the backup based on the restoration request; generating an application container for the first application; storing the first application partition in the application container; and after the storing, initiating a transfer of the application container to a production host based on the restoration request. See Fig. 4 and its corresponding written description, wherein the restoration method is provided to identify in the volume for the backup, identify the files corresponding to the applications, and restore the files from the backup to a host based on the request.

As per claims 4 and 18,Balcha et al. disclose the method of claim 3, wherein the backup agent is operating in the production host. See paragraph 0033, wherein the application 202 described in connection with FIG. 2 may be an application that is executing the backup and/or restore function. The application is operating in the production host.

As per claims 5 and 19, Balcha et al. do not particularly disclose the method of claim 3, wherein the backup agent is operatively connected to the production host.
Mitkar et al. disclose wherein the backup agent is operatively connected to the production host. See Fig. 13, container management system 302 controls the backup and restore that is connected to host 102.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balcha et al. to include the teaching of Mitkar et al. in order to arrive at the current invention. The motivation of doing so is to offload the task to a separate manager to maintain the containers and their backup images in order to improve system throughput by not using the production host resources.

As per claim 11, Balcha et al. do not particularly disclose the system of claim 9, wherein the backup further comprises a third application partition.
Balcha et al. however disclose in paragraph 0024 that “backing up, restoring and/or migrating a computer system is more than backing up a collection of applications and/or data. It also requires information on the management structure, connectivity and/or associated data to be included as part of the backup process. The computer-implemented method of data protection for containerized applications of the present teaching addresses the challenges in providing effective and complete backup, migration, and/or restoration of the applications and services that run on these platforms”.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balcha et al. to include a third application partition in the backup in combination with the image file creation taught in Fig. 3 if Balcha et al. in order to arrive at the current invention. The motivation of doing so is to provide a complete backup of the applications and services that run on the platforms (noted applications in plural form). It is further noted that each application in a containerized application architecture is isolated. Therefore a backup will contain isolated containers of each application.

As per claim 12, Balcha et al. disclose the system of claim 8, wherein the application data is specified in the file system. See paragraph 0047, wherein application data is specified in the Network File System.

As per claims 7, 14, and 20, Balcha et al. disclose the method of claim 1, wherein the application dependency information is not specified in the file system. See paragraph 0048, wherein the application-related configuration information is stored as an application information file, not specified in the file system. Furthermore, since limitation in claim 7 is a negative limitation and Balcha et al. is silent with respect to application dependency information is specified in the file system; therefore Balcha et al. teaching reads on the claimed limitation.
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
On page #10 Applicant argued “The combination of Balcha and Mitkar fail to disclose the concept of the application dependency information comprises data to enable the application to be restored and operate in a production host without requiring other applications ... to be pre-installed in the production host, as required in independent claims 1, 8, and 15.” Examiner respectfully disagrees. The newly cited paragraphs 0085-0086 of Balcha et al. are teaching the amended limitation. 
Applicant further argued “Specifically, in the Action, the concept of "application dependency information" was mapped by Balcha at Step 306 of Figure 3 as being equal to Balcha's Configuration Metadata. See Action, Page 3. Balcha fails to contain any discussion about Configuration Metadata or its content; rather, Balcha merely introduces the term without any further disclosure. From this it logically follows that Balcha's Configuration Metadata cannot be properly equated to the "application dependency information" as now recited in the amended claims. Moreover, Mitkar does not provide that which Blacha lacks and the Examiner does not contend otherwise.”
Examiner further respectfully disagrees. The claim limitation does not particularly define what is “application dependency information” to distinguish over the configuration metadata of the application as taught by Balcha et al. Under the broadest reasonable interpretation, it would be information which the application depends. Since the application in Balcha et al. depends on the configuration metadata to be restored prior to the application being restored and operation, the configuration metadata is there for equivalent to the application dependency information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139